Special issues were submitted to the jury. Their findings that the instrument purporting to be a deed conveying the land in controversy to appellant, Allen, the execution of which, it appeared from the certificate of the officer attached thereto, was duly acknowledged by Lula Williams, was without a consideration, and was intended by her to operate as a power of attorney only, are attacked in the first assignment as unwarranted by the testimony. The contentions under the assignment are: (1) That the findings were not supported by any testimoney other than that of said Lula Williams: and (2) that the rule of law is that, quoting from the brief, "the uncorroborated evidence of the grantor alone is not sufficient to overcome a certificate of acknowledgment regular on its face."
It might be conceded that the contention as to the testimony should be sustained, and it might also be conceded that the validity of the officer's certificate showing Lula Williams to have duly acknowledged the execution of the deed to Allen could not be impeached by the testimony of said Lula Williams alone; yet it would not follow that the Judgment should be reversed; for the right of John Williams and Lula Williams to the relief granted to them by the judgment was not predicated on the invalidity of the certificate of acknowledgment attached to her deed to Allen, but on the fact that, if the title in Lula Williams to an interest in the land passed to Allen at all, it passed to him as a trustee for said Lula Williams. An issue as to the validity of the certificate of acknowledgment was not made by either the pleading or the evidence in the case; and on the issue as to whether the effect of the deed was to divest Lula Williams of the title she had to an interest in the land it was of no importance whether said certificate was valid or not; for it was not necessary to the validity of the deed that Lula Williams should have acknowledged before an officer that she executed it. Therefore if it otherwise would have operated to divest her of title, the fact that, having signed the deed, she did not go before an officer and acknowledge she had done so, would not render it inoperative as a conveyance. McLane v. Canales, 25 S.W. 29. While it is held in many other states, and formerly was held in this state, that the testimony of one witness without proof of corroborating circumstances was not sufficient to ingraft a parol trust on a deed absolute on its face, we think it is true to say that the rule now recognized in this state is to the contrary. Mortgage Co. v. Pace, 23 Tex. Civ. App. 222, 56 S.W. 377, 393; Keller v. Keller, 141 S.W. 581; Witfield v. Diffie, 105 S.W. 324; Ellerd v. Ellison, 165 S.W. 876; Hall v. Hall, 198 S.W. 636. In the case first cited the court, discussing the "two witness rule" as applied to trusts, said:
"Such a rule, we think, has no foundation in principle; for, if the evidence is of such a character, whether it comes from one or many witnesses, as to satisfy the conscience of the court that its equitable relief should be administered, no hesitancy should be felt in applying the principles that would govern the particular case. It would be a singular proposition to announce that the law more sacredly guards and protects the property of the citizen than it does his life or liberty; yet an admission of the insistence of appellant would necessarily lead to the conclusion that life or liberty could be lost on less evidence than would be required to deprive him of an apparent right in property." *Page 137 
Of the remaining assignments the second, to wit, that "the judgment is wholly unsupported by the evidence," and the fourth, to wit, that "the court erred in rendering judgment which divested the plaintiff of the title to the land in controversy," have not been considered because too general (Matheson v. Live Stock Co., 198 S.W. 641; Foster v. Atlir,181 S.W. 520; Modern Woodmen v. Yanowsky, 187 S.W. 728); and we think the third does not show error which should operate to reverse the judgment.
The judgment is affirmed.